In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-2675
WILLIE FLOWERS,
                                                   Plaintiff-Appellee,
                                 v.

NICHOLAS RENFRO,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                      Central District of Illinois.
         No. 3:18-cv-03250-RM-TSH — Richard Mills, Judge.
                     ____________________

   ARGUED FEBRUARY 24, 2022 — DECIDED AUGUST 19, 2022
                ____________________

   Before ROVNER, KIRSCH, and JACKSON-AKIWUMI, Circuit
Judges.
    ROVNER, Circuit Judge. Springfield, Illinois police officer
Nicholas Renfro asserts that the doctrine of qualified immun-
ity bars Willie Flowers’ suit against him for excessive use of
force during an arrest. Because the district court held that
there are genuine issues of disputed fact that are material to
Flowers’ claim against Officer Renfro, and the reasonableness
of the use of that force would inform a decision on qualified
2                                                  No. 21-2675

immunity, we lack jurisdiction to hear this appeal from the
district court’s denial of summary judgment.
                                 I.
    We recite the facts in the light most favorable to Flowers,
as we must at the summary judgment stage. Torres v. Madrid,
141 S. Ct. 989, 994 (2021). Were this fiction, we might be ac-
cused of writing the most hackneyed of plots: In the small
hours of the morning, in a bar called Dirty South, located in a
rough part of town, a man grabs the rear end of another man’s
girlfriend, and a kerfuffle ensues. Fortunately, unlike in the
old western movie saloons, the altercation was not a physical
one. Instead, the owner of the bar asked both patrons, Flowers
and the rear-grabber, to leave. After Flowers protested, one
bouncer told Flowers he had to leave, but another told him he
could remain. Nevertheless, Flowers left the bar accompanied
by a third bouncer and Officer Terrance Davis, an off-duty
police officer employed as a security guard at the bar. While
Flowers waited outside in the parking lot for his girlfriend to
join him, he and Officer Davis discussed why Flowers had
been asked to leave the bar. As they talked, Officer Renfro,
another off-duty police officer employed as part of the secu-
rity team at Dirty South, without any warning or provocation,
grabbed Flowers from behind and slammed him to the pave-
ment face first, knocking out Flowers’ tooth. Officer Renfro
then placed Flowers under arrest. At the time Renfro brought
Flowers to the ground, Flowers was not verbally or physically
threatening the officers, and was not showing any indication
that he would resist if the officers told him he was under ar-
rest. Officer Renfro admitted that Flowers never made a fist,
got into a fighting stance, took a swing at any officer, or made
any verbal threats. The only conduct that Officer Renfro
No. 21-2675                                                    3

claims justified slamming Flowers to the ground was that
Flowers questioned the command to leave the bar and then
once outside, turned around to face Officer Davis “man to
man” or “face to face” within one to two feet of him. Flowers,
however, disputes that he ever turned to face Officer Davis in
an aggressive manner, or that he turned to face him at all. He
claims the two of them had exited the bar talking and were
standing face to face the whole time. R. 26 at 2 (citing R. 26-1
at 13 (Flowers Dep. p. 47)).
    Flowers eventually filed suit against the City of Spring-
field, Officer Renfro, and Officer Davis for excessive use of
force under 42 U.S.C. § 1983, for state law battery against Of-
ficers Renfro and Davis, and for state law respondeat superior
and indemnification claims against the City. The defendants
moved for summary judgment asserting that the officers did
not violate Flowers’ civil rights and were entitled to qualified
immunity. The district court granted summary judgment for
Davis and for the City of Springfield on all of the claims based
on Davis’ conduct, and denied summary judgment for the
claims against Renfro as well as the relevant state law claims
against the City that were based on Renfro’s conduct. Renfro
appeals only the district court’s finding that he was not enti-
tled to qualified immunity.
                                 II.
    As a court of appeals, our jurisdiction is limited to final
appealable decisions. 28 U.S.C. § 1291. As a general rule, a dis-
trict court’s denial of a motion for summary judgment is a
nonappealable interlocutory order. Ortiz v. Jordon, 562 U.S.
180, 188 (2011). Such an order is, after all, a court saying that
there is more to be done—that is, factual issues that must be
determined at trial. The Supreme Court has recognized a
4                                                     No. 21-2675

limited exception to this rule when a court denies summary
judgment on the ground that the defendants are not entitled
to qualified immunity. Id. “Because qualified immunity pro-
tects the public officer from the expense and distraction of
having to stand trial when the conduct in question did not vi-
olate clearly established law, the unavailability of an immedi-
ate interlocutory appeal” would take away the very benefit
that qualified immunity was created to provide. Bayon v.
Berkebile, 29 F.4th 850, 853 (7th Cir. 2022). The exception to the
rule, however, is a very narrow one. The denial of qualified
immunity is only appealable if it turns on an issue of law. Id.
at 854. If a determination of qualified immunity in a summary
judgment motion depends on the resolution of fact questions,
the order denying qualified immunity generally is not appeal-
able. Johnson v. Jones, 515 U.S. 304, 319–20 (1995) (“[W]e hold
that a defendant, entitled to invoke a qualified immunity de-
fense, may not appeal a district court’s summary judgment
order insofar as that order determines whether or not the pre-
trial record sets forth a ‘genuine’ issue of fact for trial.”). In
short, we do not have jurisdiction to reconsider the district
court’s determination that there are genuine issues of material
fact that preclude summary judgment on the issue of quali-
fied immunity. See Bayon, 29 F.4th at 854.
    When determining whether the district court’s denial was
based on a nonappealable factual dispute or an appealable le-
gal question, “[w]e first review the district court’s decision to
see if it identifies factual disputes as the reason for denying
qualified immunity. And we consider the arguments (or stip-
ulations) offered by those appealing to see if they adopt the
plaintiff’s facts, or instead make a ‘back-door effort’ to use dis-
puted facts.” Smith v. Finkley, 10 F.4th 725, 736 (7th Cir. 2021).
In this case we need look no further than the district court
No. 21-2675                                                    5

opinion which definitively concluded that there were factual
disputes preventing it from granting qualified immunity to
Renfro:
       [T]he Court concludes there is a genuine issue
       of material fact as to whether Renfro’s use of
       force was objectively reasonable. … Accord-
       ingly, the Court will deny the motion for sum-
       mary judgment on the excessive force claim as
       to Renfro. … Because of these genuine issues of
       material fact pertaining to whether Flowers re-
       sisted and concerning the nature of the
       takedown, Renfro is not entitled to qualified im-
       munity on Plaintiff’s excessive force claim.
       …
       The Court has determined there is a genuine is-
       sue of material fact as to the Plaintiff’s excessive
       force claim asserted against Officer Renfro. Be-
       cause there is a factual dispute regarding Ren-
       fro’s liability, the Court will deny the City’s mo-
       tion for summary judgment under the Illinois
       Tort Immunity Act to the extent that the City
       seeks immunity for Renfro’s alleged actions.
Flowers v. City of Springfield, No. 18-3250, 2021 WL 3573359, at
*3, 4 (C.D. Ill. Aug. 12, 2021). The district court reasoned that
there were genuine issues of material fact as to whether Ren-
fro’s use of force was objectively reasonable when consider-
ing the factors that the Supreme Court identified for such an
inquiry, such as “‘the severity of the crime at issue, whether
the suspect poses an immediate threat to the safety of the of-
ficers or others, and whether he is actively resisting arrest or
6                                                     No. 21-2675

attempting to evade arrest by flight.’” Id. at *2 (quoting Graham
v. Connor, 490 U.S. 386, 397 (1989)); see also Gupta v. Melloh, 19
F.4th 990, 1001 (7th Cir. 2021). And because there were genu-
ine issues of material fact as to the reasonableness of the use
of force—in particular whether Flowers was resisting and
how Officer Renfro effectuated the takedown—Renfro was
not entitled to qualified immunity. Id. at *3. It is clear that the
determination of qualified immunity in this summary judg-
ment motion depends on the resolution of fact questions,
therefore the order denying summary judgment is not appeal-
able. See Johnson, 515 U.S. at 319–20.
    The defendant’s briefs also make clear that resolution of
the question of qualified immunity depends on resolving
questions of disputed fact. Renfro’s argument is that he used
an objectively reasonable amount of force to maintain control
of Flowers. To come to this conclusion, he relies on a version
of the facts favorable to the defendants. For example, Officer
Renfro asserts that Flowers was repeatedly told to leave the
establishment, he remained until he was physically escorted
out of the building, and he was informed he was under arrest
but resisted by “abruptly” turning to face Officer Davis,
within one to two feet of him “face to face” and “man to man.”
Renfro Brief at 12–13 (citing R. 25-1 at 68 (Flowers Dep. pp. 68,
70–71)). In addition, Renfro alleges that Flowers was given
many lawful commands and continued to refuse to submit to
those commands and that his “resistance and refusal to com-
ply posed a potential threat to the safety of the officers and
others.” Id. at 13. Renfro also asserts that the force he used was
“measured, brief, and appropriate to accomplish the purpose
of establishing and maintaining control of the Plaintiff.” Id. at
14.
No. 21-2675                                                                       7

    Flowers disputes each of these points. He disputes that he
was told numerous times to leave Dirty South, instead assert-
ing that he began to leave when told. Under his version of
events, he did not argue with Officer Davis and made clear to
both the officer and a bouncer that he did not want any prob-
lems. He also asserts that he never turned to face Officer Davis
abruptly or otherwise, as they were face to face having a dis-
cussion as they walked out the door of the establishment.
Flowers denies that Officer Davis ever told him he was under
arrest or asked him to turn around and place his hands behind
his back. He also cites to Officer Davis’ and Officer Renfro’s
depositions in which the officers themselves assert that he
never clenched his fists, got into a fighting stance, took a
swing at anyone, or made threats to anyone, and that before
the takedown, the officers never told him he was under arrest
or to turn around and place his hands behind his back. R. 26-
3 at 20 (Renfro Dep. pp. 73, 76); R. 26-2 at 25–26 (Davis Dep.
pp. 96–97); R. 26-3 at 20 (Renfro Dep. pp. 74–75). 1 In sum, he
disputes that he engaged in any behavior that would indicate
a lack of cooperation or a threat of any kind that could have
justified Renfro’s use of force. 2



    1 Officer Davis testified that he did not recall whether he told Flowers
that he was under arrest and agrees that it was not documented in his re-
port. R. 26-2 at 25–26 (Davis Dep. pp. 96–97).
    2 If it is Renfro’s position that Flowers made confusing or contradic-
tory statements in his deposition, these are issues of credibility for the fact
finder at trial. Although a party opposing summary judgment may not
create disputes of material facts by submitting an affidavit that contradicts
other sworn testimony, contradictory statements within testimony are
matters of credibility for trial. Cf. Gates v. Caterpillar, Inc., 513 F.3d 680, 688,
n.5 (7th Cir. 2008).
8                                                    No. 21-2675

    Each of the factual disputes above is material and critical
to the question of qualified immunity. That is because quali-
fied immunity under § 1983 extends to police officers unless
(1) they violated a federal statutory or constitutional right,
and (2) the unlawfulness of their conduct was “clearly estab-
lished” at the time. Reichle v. Howards, 566 U.S. 658, 664 (2012).
Whether an officer violated a suspect’s rights depends on the
reasonableness of the use of force. “This inquiry ‘must be un-
dertaken in light of the specific context of the case, not as a
broad general proposition.’” Rivas-Villegas v. Cortesluna, 142 S.
Ct. 4, 8 (2021) (internal citation omitted). A proper application
of the test of reasonableness, “requires careful attention to the
facts and circumstances of each particular case.” Graham, 490
U.S. at 396. Having looked carefully at the specific facts and
circumstances here, the district court found material disputes
of fact, including about the actions of both Renfro and Flow-
ers, and the reasonableness of the force used for the arrest.
    The district court, of course, could not resolve these dis-
putes of fact that would inform a decision on qualified im-
munity because the case stood before it on a motion for sum-
mary judgment. At summary judgment, the district court
could not weigh credibility, balance the relative weight of
conflicting evidence, choose between competing inferences,
or resolve swearing contests. Payne v. Pauley, 337 F.3d 767, 770
(7th Cir. 2003). It had one task only—to determine whether
there were any disputes of material fact that required a trial
and upon which a reasonable jury might rely to return a ver-
dict for the nonmoving party. Id. The district court found that
there were such disputes and denied summary judgment.
No. 21-2675                                                  9

    As we explained, a denial of summary judgment based on
a finding of disputed fact does not fall into the narrow excep-
tion rendering nonappealable orders reviewable on qualified
immunity grounds. See Johnson, 515 U.S. at 319–20. Because
the district court found there were genuine issues of material
fact as to Flowers’ excessive force claim against Renfro, the
district court’s ruling is an interlocutory one and cannot be
appealed. Instead, this appeal must be DISMISSED for lack of
appellate jurisdiction.